                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK

                                          NO. 18-CV-1924

                                          QUINTON RUBIN,

                                                         Petitioner,

                                              VERSUS

                                         JAMIE LAMANNA,

                                                         Respondent,



                                 MEMORANDUM AND ORDER
                                           August 5, 2019


JOSEPH F. BIANCO, United States Circuit Judge (sitting by designation):

    Quinton Rubin (hereinafter, “petitioner”)        having first obtained a warrant or court order;
petitions this Court for a writ of habeas            (4) the verdict was against the weight of the
corpus, pursuant to 28 U.S.C. § 2554,                evidence and the prosecution failed to prove
challenging his conviction in New York State         its case beyond a reasonable doubt; and
court. Petitioner was convicted on April 16,         (5) petitioner’s sentence was harsh and
2014 of murder in the second degree (N.Y.            excessive. For the reasons discussed herein,
Penal Law (“Penal Law”) § 125.25(1)) in the          petitioner’s request for a writ of habeas
Supreme Court of New York Suffolk County,            corpus is denied in its entirety.
and was sentenced to twenty years to life in
prison.                                                                I. BACKGROUND

    In the instant habeas petition, petitioner       A. Factual Background
challenges his conviction on the following                The following facts are adduced from the
grounds: (1) petitioner’s Fourteenth                   underlying record and the instant petition.
Amendment rights were violated under
Batson v. Kentucky, 476 U.S. 79 (1986);                     1. The Evidence
(2) the trial court improvidently exercised its
discretion when it permitted improper                    On November 12, 2012, petitioner spent
testimony by a witness for the prosecution;          the day with his eleven-year old son “J.” (T.
(3) petitioner’s Fourth Amendment rights
were violated when the prosecution allegedly
introduced petitioner’s phone records and
cell site information into evidence without
87.)1 J is petitioner’s child with his estranged             observed petitioner run down the driveway
wife, Melissa Oyola (“Oyola”). (T. 79.) J                    and onto the street, and Oyola then went into
lives with Oyola and his sister. (Id.)                       the house to check on her children, and called
Petitioner was not living with Oyola on the                  the police. (T. 113.) Oyola told the 911
date in question, as petitioner had moved out                operator that the perpetrator was her
on August 29, 2012. (T. 104.) Petitioner and                 husband. (T. 117.) Officer Coyne arrived on
Oyola had a history of domestic violence,                    the scene and found Berry dead on the bed.
including an incident where Oyola stabbed                    (T. 45.) Berry had bled heavily and had
petitioner. (T. 144.)                                        severe trauma to his face and chest. (T. 46.)
                                                             Officer Coyne recovered a dark mask with a
    On the dates at issue, November 12 and                   skull on it at the end of the driveway. (T. 47.)
13 of 2012, petitioner and Oyola were                        Oyola identified the assailant as the petitioner
married, but were separated. (T. 103.) At                    to Officer Coyne. (T. 46.)
that time, Oyola and another man, Sean Berry
(“Berry”), had been dating since May of                          That same morning, petitioner contacted
2012. (T. 104.) Berry and petitioner knew                    his attorney to explain that “something was
each other and called each other “cousins.”                  going on, that he might be involved.” (T.
(T. 105.) In her testimony at trial, Oyola                   563.) The attorney instructed petitioner and
admitted to having sexual relations with                     his girlfriend to come to his office between
Berry while she and petitioner were still                    the hours of 1:00 p.m. and 2:00 p.m. that
living together. (T. 164.)                                   afternoon. (Id.) Petitioner drove to the
                                                             parking lot of the attorney’s office, and upon
    Early in the morning, on November 13,                    exiting his automobile, was taken into
2012, J woke up ill. (T. 80-81.) He looked                   custody by the police. (Id.)
for his mother, but she was not in the house
and had left her phone on the dining room                        2. Trial
table. (T. 81.) J then called petitioner to ask
whether he knew where his mother was. (T.                        Petitioner was tried by a jury in Supreme
82.) During the phone call, J told petitioner                Court, Suffolk County. The Court will
that Berry had come over to the house. (T.                   summarize the portions of the trial relevant to
82.) After this phone call, J returned to bed.               petitioner’s claims.
(T. 83.)                                                         a. Jury Selection
    At or around 4:30 a.m. on November 13,                       During jury selection, the following
2012, Oyola was with Berry in a trailer in the               exchanges took place between a prospective
driveway of Oyola’s house. (T. 107.) At that                 juror and the attorneys, Mr. Kutzrock for the
time, petitioner knocked on the window to                    People and Mr. Besso for defendant:
the trailer. (T. 105-108.) After the third
knock, Berry instructed Oyola to open the                        MR. KURTZROCK: You know
door because he thought it was the children                      what, in all of our lives we have to –
knocking. (T. 109.) Once inside, petitioner                      we hear people tell us things. So
wielded a gun and shot Berry in the face. (T.                    sometimes if they’re in positions of
111.) Petitioner then shot Berry several more                    authority, those of us with kids,
times at close range before he ran out of the                    especially if there’s two kids, you
trailer and onto the street. (T. 112.) Oyola                     know, there’s gonna be times when

1
 Citations to “T.” are references to the transcript of       8-17.) The Court uses the pagination noted on the trial
petitioner’s March 2014 jury trial. (ECF Nos. 8-14 to        transcript.

                                                         2
    someone says well, you know, he                                             *   *   *
    pulled my hair; oh, no, but she, you
    know, hit me with a whiffle ball bat                         MR. BESSO: . . . [H]ow about
    and you have to make a decision. Do                          yourself, if [the defendant] didn’t
    you think you would be able to do that                       testify does that signal to you he must
    . . . , if you get picked as a juror?                        have done something?

    PROSPECTIVE JUROR: Are you                                   PROSPECTIVE JUROR: No, but it’s
    going back to the red light or green                         his attorney’s doing.
    light?
                                                                 MR. BESSO: Well, he and I together.
(JS. 14.)2
                                                                 PROSPECTIVE JUROR: Oh.
Later, the prospective juror gave uncertain
answers to defense attorney Mr. Besso’s voir                     MR. BESSO: We’re as one person.
dire:
                                                                 PROSPECTIVE JUROR: Oh.
    MR. BESSO: Okay . . . do you believe
    that the truth can come in many types                        MR. BESSO: You understand I’m his
    of shades or it can be distorted or                          attorney, right?
    misunderstood?
                                                                 PROSPECTIVE JUROR: Okay. No,
    PROSPECTIVE JUROR: Could you                                 yes right.
    repeat the question?
                                                                 MR. BESSO: But he and I are like
    MR. BESSO: Do you believe that the                           one person right now.
    truth could come in many types of
    shades of the truth or could be                           (JS. at 73-74).
    distorted or misunderstood by the
    person that’s perceiving what that fact                       The prosecutor ultimately exercised a
    or that truth is?                                         peremptory challenge against the prospective
                                                              juror, an African-American female. (JS. 84.)
    PROSPECTIVE JUROR: Could be,                              Defense counsel raised an objection, stating
    could be.                                                 that “[i]t’s the only person of color in the
                                                              whole audience that was left, and she didn’t
    MR. BESSO: Do you believe it could                        say anything that I feel would be, you know,
    be misinterpreted?                                        for cause. I know [the prosecutor] doesn’t
                                                              have to give a reason, but I would just want
    PROSPECTIVE JUROR: Might be.                              to make sure.” (JS. 84-85. ) The trial court
                                                              construed defense counsel’s comment as a
(JS. 62-63.)                                                  possible challenge pursuant to Batson v.
                                                              Kentucky, 476 U.S. 79 (1986), and noted that,

2
  Citations to “JS.” are references to the February 27,
2014 transcript of the jury selection for petitioner’s
trial. The Court uses the pagination noted on the jury
selection transcript.

                                                          3
“for a Batson objection you have to show a                    Berry died from gunshot wounds to the torso,
pattern,” and then indicated to the prosecutor                and the      five bullets were removed from
that “it’s up to you whether or not you want                  Berry’s body by a medical examiner and
to address that.” (JS. 85.) After a discussion                were examined by a forensics ballistics
with the trial court judge as to whether in fact              expert with the Suffolk County Crime
the prospective juror was African-American,                   Laboratory. (T2. 20; T. 252.) It was
the prosecutor then stated that the reasoning                 determined that all five bullets were fired
behind his peremptory strike was that                         from the same gun, and were consistent with
“[s]ome of the answers that she gave today                    a revolver-type ammunition. (T. 466.) At
seemed a little confused at times . . . .” (JS.               trial, a forensic scientist from the Suffolk
86.) The prosecutor also noted that the                       County Crime Laboratory testified that a .357
prospective juror had given “hesitant” and                    revolver could shoot the type of bullets that
difficult to understand answers on the                        killed Berry and could also shoot the type of
previous day of jury selection. (Id.) The trial               ammunition found in petitioner’s apartment.
court agreed with the prosecutor’s non-                       (T. 470.)
discriminatory reasoning, and stated “if what
you’re offering is a Batson challenge, it’s                       Additionally, Oyola, an eye-witness to
denied.” (JS. 87.) Defense counsel did not                    the incident, testified that she immediately
object, and replied, “[a]ll right, Judge.” (Id.)              recognized the shooter as petitioner, and
                                                              could see his eyes and recognize his voice
    b. Presentation of Evidence                               despite the fact that the lower part of his face
                                                              was covered by a mask. (T. 113-16, 129).
     The prosecution called numerous                          Oyola testified that she witnessed the
witnesses to the stand, including petitioner’s                petitioner shooting Berry from a distance of
estranged wife (Oyola) and son (J), custodian                 about four feet, and then observed petitioner
of records for MetroPCS (Kenneth LeCesne),                    shoot four additional shots at Berry from a
a forensic scientist in the firearms ballistics               distance of about two feet. (T. 110, 210; see
unit at the Suffolk County Crime Laboratory                   T.2. 13-14). Through testimony from J, it
(Roy Sineo), the detective from the Suffolk                   was revealed that the mask worn by the
County Police Department who executed the                     shooter, that was found on the street near
search warrant in connection with the                         where the shooter fled, was similar to the
underlying criminal case (Detective Michael                   mask that petitioner wore when he went quad
Mahan) (T. 20, 78, 82, 470), and the deputy                   riding. (T. 84-85.)
medical examiner of the Suffolk County
Medical Examiner’s Office (Dr. Stephanie                          Further, the testimony revealed that the
Horowitz) (T2., ECF No. 18-8, at 20).3                        police obtained records of petitioner’s cell-
                                                              site information from MetroPCS. (T. 299.)
    At trial, the evidence demonstrated that                  Cell-site information consists of a detailed
when police executed a search warrant at                      record of phone logs with cell tower
petitioner’s residence on November 14,                        information, that can be used to determine the
2012, they found a .357 Winchester cartridge                  proximity and location of a cell phone in
and two .38 Special Winchester shell casings.                 relation to particular cell tower at a particular
(T. 371, 373.) Trial testimony revealed that                  time. (T. 299.) At trial, the prosecution

3
  Citations to “T2.” are references to the March 11,
2014 transcript from petitioner’s trial. This segment
of the transcript was filed separately from the rest of
the trial transcript, and has its own pagination.

                                                          4
called Kenneth LeCesne, a custodian of               the New York Supreme Court in Suffolk
records for MetroPCS, to give testimony as           County to twenty years to life in prison on
to the location of petitioner’s cell phone           April 16, 2014.
throughout the day on November 13, 2012.
(T. 297.) Through this testimony, it was             B. Procedural History
revealed that at 3:15 a.m. on November 13,              1. Direct Appeal
2012, petitioner received a call from J’s cell
phone. (T. 337.) The call lasted five minutes            Petitioner appealed to the Second
and was transmitted by tower 875, sector 2.          Department of the New York State Appellate
(T. 337.) Tower 875 sector 2 was located             Division. On direct appeal, petitioner argued
eight-tenths of a mile from petitioner’s             that: (1) the trial court erroneously decided
residence. (T. 409, 410.) At 3:20 a.m.,              defense counsel’s Batson challenge; (2) the
petitioner called his son, but the call went         court erroneously permitted a records
unanswered; the same tower 875 sector 2              custodian to testify about technical aspects of
transmitted that call. (T. 337-38). Petitioner       cell phone towers and the contents of
then called Oyola’s cell phone at 3:22 a.m.,         petitioner’s cell phone records; (3) the
using the code *67 to block his phone number         prosecution obtained petitioner’s cell phone
from the receiver. (T. 338-39.) The call             records and cell site information without a
lasted 74 seconds and was also transmitted by        court order, in violation of his Fourth
tower 875 sector 2. (T. 339.) At 4:22 a.m.,          Amendment rights; (4) the prosecution failed
petitioner called J, and the call was                to prove appellant guilty of murder in the
transmitted by tower 878 sector 3 located in         second degree beyond a reasonable doubt and
Bay Shore on Bay Avenue, approximately               his conviction was against the weight of the
six-tenths of a mile from Oyola’s house. (T.         evidence; and (5) petitioner’s sentence of 20
339-40, 411.) The call was answered and              years to life incarceration was harsh and
lasted 36 seconds. (T. 339.)                         excessive. On October 12, 2016, the Second
                                                     Department affirmed the trial court’s
    The last call from petitioner to his son         judgment of conviction and sentence. People
occurred at 4:23 a.m. and began at tower 509         v. Rubin, 39 N.Y.S.3d 74 (2nd Dep’t 2016).
sector 1 and ended at tower 878 sector 4,
indicating movement by petitioner during the             On February 9, 2016, respondent made a
time of the call. (T. 340, 412.) Tower 509           motion to enlarge the court record to include
sector 1 and Tower 878 sector 4 were located         an order pursuant to the Stored
1.4 miles and six-tenths of a mile from              Communications Act, 18 U.S.C. 2703,
Oyola’s house, respectively. This testimony          signed by Justice Condon on January 22,
and the records from petitioner’s cell phone         2013, for MetroPCS cell phone records from
provider and cell towers placed petitioner’s         November 12 through November 13 of 2012
cell phone at an area less than one mile from        for petitioner and petitioner’s girlfriend.
Oyola’s residence right before the crime             (Resp. Opp., Ex. 25, ECF No. 8-25.) The
occurred around 4:30 a.m. (T. 410-11).               Second Department granted the motion to
                                                     expand the record on March 29, 2016. (Resp.
   c. Verdict and Sentence                           Opp., Ex. 26, ECF No. 8-26.)
                                                        On appellate review, the Second
   At trial, a jury found petitioner guilty of       Department concluded that petitioner’s
murder in the second degree in violation of          Batson challenge was “unpreserved for
Penal Law § 125.25(1). He was sentenced by           appellate review” because he did not object

                                                 5
to the trial court’s acceptance of the                          was not against the weight of evidence.” Id.
prosecutor’s facially race-neutral explanation                  Finally, the Second Department held that
for striking the prospective juror. Rubin, 39                   “the sentence imposed was not excessive.”
N.Y.S.3d at 76. The court concluded that,                       Id.
“[i]n any event, there is no basis to disturb
the County Court’s determination that the                          Petitioner requested leave to appeal to the
race-neutral explanation provided by the                        New York State Court of Appeals, and the
prosecutor for striking the juror was not                       request was denied on December 27, 2016.
pretextual.” Id. Moreover, the “defendant’s                     See People v. Rubin, 28 N.Y.3d 1126 (N.Y.
additional claim that his cell phone records                    2016).
were improperly admitted” was also
unpreserved for appellate review. Id. at 847.                       2. The Instant Petition
The court held that, “[i]n any event, contrary                      On March 19, 2018, petitioner filed a
to the defendant’s contention, the record                       timely petition before this Court for a writ of
demonstrates that the prosecution properly                      habeas corpus, pursuant to 28 U.S.C. § 2254.
obtained his cell phone records by court order                  (ECF No. 1.) Petitioner raises the same five
issued      pursuant     to     the     Stored                  challenges in the instant action as he did in
Communications Act . . . .” Id. (internal                       his appeal to the Second Department.
citations omitted).                                             Namely, petitioner challenges his conviction
    The Second Department also concluded                        on the following grounds: (1) the
that the lower court properly permitted the                     prosecutor’s reason for exercising his
records custodian to testify regarding the                      peremptory strike to excuse a prospective
movements of the defendant’s phone. The                         juror was a pretext for discrimination and
court determined that “the challenged                           therefore violated petitioner’s Batson rights;
testimony, which was based on records                           (2) the trial court improvidently exercised its
showing the proximity of the phone to                           discretion when it permitted improper
particular cell phone towers, was within the                    technical testimony by the prosecution’s
record     custodian’s     knowledge      and                   witness, a custodian of cell phone records; (3)
experience.” Id. (citing People v. Paige, 891                   petitioner’s Fourth Amendment rights were
N.Y.S.2d 374, 376 (1st Dep’t 2009)).                            violated when the prosecution introduced
                                                                into evidence the petitioner’s phone records
    As to the weight of the evidence                            and cell site information without having first
challenge, the Second Department found that                     obtained a warrant or court order to obtain
the evidence “was legally sufficient to                         these records; (4) the prosecution failed to
establish the defendant’s guilt beyond a                        prove petitioner was guilty of murder beyond
reasonable doubt” after reviewing it in the                     a reasonable doubt and the verdict was
light most favorable to the prosecution. Id.                    against the weight of evidence; and (5) his
Indeed, after conducting an independent                         sentence was harsh and excessive. (Pet.)
review of the weight of the evidence and                        The People filed a response to the petition on
reviewing the record itself, the appellate                      August 6, 2018. (Resp. Opp., ECF No. 8.)
court was “satisfied that the verdict of guilt                  Petitioner did not file a reply.4 The Court has

4
  This Court issued an Order on May 3, 2019 noting              such a motion. (ECF No. 9.) The Order instructed
that petitioner had indicated in his petition that he may       petitioner that, if he did not file a letter, the petition
be attempting to file a Section 440 motion, and                 would be decided based on the current record. (Id.)
instructing petitioner to file a letter with the Court by       To date, petitioner has not filed a letter or otherwise
May 24, 2019 indicating whether or not he had filed

                                                            6
fully considered the parties’ submissions, as           conclusion opposite to that reached by [the
well as the underlying record.                          Supreme Court] on a question of law or if the
                                                        state court decides a case differently than [the
          II. STANDARD OF REVIEW
                                                        Supreme Court] has on a set of materially
    To determine whether petitioner is                  indistinguishable facts.” Williams, 529 U.S.
entitled to a writ of habeas corpus, a federal          at 413 (2000).           A decision is an
court must apply the standard of review set             “unreasonable application” of clearly
forth in 28 U.S.C. § 2254, as amended by the            established federal law if a state court
Antiterrorism and Effective Death Penalty               “identifies the correct governing legal
Act (“AEDPA”), which provides in relevant               principles from [the Supreme Court’s]
part:                                                   decisions but unreasonably applies that
                                                        principle to the facts of [a] prisoner’s case.”
   (d) An application for a writ of habeas
                                                        Id.
   corpus on behalf of a person in
   custody pursuant to the judgment of a                    AEDPA establishes a deferential
   State court shall not be granted with                standard of review: “a federal habeas court
   respect to any claim that was                        may not issue the writ simply because the
   adjudicated on the merits in State                   court concludes in its independent judgment
   court proceedings unless the                         that the relevant state-court decisions applied
   adjudication of the claim –                          clearly established federal law erroneously or
                                                        incorrectly. Rather the application must be
   (1) resulted in a decision that was
                                                        unreasonable.” Gilchrist v. O’Keefe, 260
   contrary to, or involved and
                                                        F.3d 87, 93 (2d Cir. 2001) (quoting Williams,
   unreasonable application of, clearly
                                                        529 U.S. at 411) (emphasis added). The
   established    Federal    law,    as
                                                        Second Circuit added that, while “[s]ome
   determined by the Supreme Court of
                                                        increment of incorrectness beyond error is
   the United States; or
                                                        required…the increment need not be great;
   (2) resulted in a decision that was                  otherwise, habeas relief would be limited to
   based     on     an     unreasonable                 state court decisions so far off the mark as to
   determination of facts in light of the               suggest judicial incompetence.” Id. (quoting
   evidence presented by the State court                Francis S. v. Stone, 221 F.3d 100, 111 (2d
   proceedings.                                         Cir. 2000)). Finally, “if the federal claim was
                                                        not adjudicated on the merits, ‘AEDPA
28 U.S.C §2254.        “‘Clearly established            deference is not required, and conclusions of
Federal law’ means ‘the holdings, as opposed            law and mixed findings of fact and
to the dicta, of [the Supreme] Court’s                  conclusions of law are reviewed de novo.’”
decisions as of the time of the relevant state-         Dolphy v. Mantello, 552 F.3d 236, 238 (2d
court decision.’” Green v. Travis, 414 F.3d             Cir. 2009) (quoting Spears v. Greiner, 459
288, 296 (2d Cir. 2005) (quoting Williams v.            F.3d 200, 203 (2d Cir. 2006)).
Taylor, 529 U.S. 362, 412 (2000)).
                                                                       III. DISCUSSION
    A decision is “contrary to” clearly
established federal law, as determined by the              Petitioner argues that he is entitled to
Supreme Court, “if the state court arrives at a         habeas relief on the grounds that: (1) the

communicated with the Court regarding the instant
petition.

                                                    7
prosecutor’s explanation for exercising his           marks omitted). To be independent, the
peremptory strike to excuse a prospective             “state court must actually have relied on the
juror was a pretext for discrimination and            procedural bar as an independent basis for its
therefore violated petitioner’s Batson rights;        disposition of the case,” by “clearly and
(2) the trial court improvidently exercised its       expressly stat[ing] that its judgment rests on
discretion when it permitted improper                 a state procedural bar.” Harris v. Reed, 489
technical testimony by the prosecution’s              U.S. 255, 261-63 (1989) (internal quotation
witness, a custodian of cell phone records;           marks omitted). In addition, a state court’s
(3) petitioner’s Fourth Amendment rights              reliance on an independent and adequate
were violated when the prosecution                    procedural bar precludes habeas review even
introduced into evidence the petitioner’s             if the state court also rejected the claim on the
phone records and cell site information               merits in the alternative. See, e.g., id. at 264
without having first obtained a warrant or            n.10 (holding that “a state court need not fear
court order to obtain these records; (4) the          reaching the merits of a federal claim in an
prosecution failed to prove petitioner was            alternative holding,” so long as the state
guilty of murder beyond a reasonable doubt            court “explicitly invokes a state procedural
and the verdict was against the weight of             bar rule as a separate basis for decision”);
evidence; and (5) his sentence was harsh and          Glenn v. Bartlett, 98 F.3d 721, 725 (2d Cir.
excessive.                                            1996) (same).
    For the reasons set forth below,                      The procedural bar is based on the
petitioner’s request for a writ of habeas             “comity and respect” that state judgments
corpus is denied in its entirety. Specifically,       must be accorded. House v. Bell, 547 U.S.
the Court concludes that petitioner's claims          518, 536 (2006). Its purpose is to maintain
relating to the Batson challenge and the              the delicate balance of federalism by
violation of the Stored Communications Act            retaining a state’s rights to enforce its laws
are procedurally barred from habeas review.           and to maintain its judicial procedures as it
Moreover, the Court concludes that all of             sees fit. Coleman, 501 U.S. at 730-31.
petitioner’s     claims,     including     the        Generally, the Second Circuit has deferred to
procedurally barred claims, are without               state findings of procedural default as long as
merit.                                                they are supported by a “fair and substantial
                                                      basis” in state law. Garcia, 188 F.3d at 78.
   A. Procedural Bar                                  However, there is a “small category” of
   1. Independent and Adequate State                  “exceptional cases in which [an] exorbitant
      Ground                                          application of a generally sound [procedural]
                                                      rule renders the state ground inadequate to
    A petitioner’s federal claims may be              stop consideration of a federal question.” Lee
procedurally barred from habeas review if             v. Kemna, 534 U.S. 362, 376, 381 (2002).
they were decided at the state level on               Nevertheless, principles of comity “counsel
“independent and adequate” state procedural           that a federal court that deems a state
grounds. Coleman v. Thompson, 501 U.S.                procedural rule inadequate should not reach
722, 729-33 (1991); see, e.g., Michigan v.            that conclusion lightly or without clear
Long, 463 U.S. 1032, 1041 (1983). The                 support in state law.” Garcia, 188 F.3d at 77
procedural rule at issue is adequate if it is         (citation and internal quotation marks
“firmly established and regularly followed by         omitted).
the state in question.” Garcia v. Lewis, 188
F.3d 71, 77 (2d Cir. 1999) (internal quotation

                                                  8
    If a claim is procedurally barred, a federal            Failing to preserve a Batson challenge for
habeas court may not review it on the merits           appeal “constitutes an independent and
unless the petitioner demonstrates both cause          adequate state ground” which precludes a
for the default and prejudice resulting                habeas court from further consideration of
therefrom, or if he demonstrates that the              the claim. Rodriguez v. Schriver, 392 F.3d
failure to consider the claim will result in a         505, 510 (2d Cir. 2004); see also Galarza v.
miscarriage of justice. Coleman, 501 U.S. at           Keane, 252 F.3d 630, 638 (2d Cir. 2001)
750. A petitioner may demonstrate cause by             (“[A] party must raise his or her Batson
showing one of the following: “(1) the factual         challenges in a manner that would allow a
or legal basis for a petitioner’s claim was not        trial court to remedy the problem at trial”).
reasonably available to counsel, (2) some              Here, the Appellate Division expressly held
interference by state officials made                   that petitioner’s failure to “object to the
compliance with the procedural rule                    County Court’s acceptance of the
impracticable, or (3) the procedural default           prosecutor’s explanation” and his failure to
was the result of ineffective assistance of            “articulate any reason why he believed that
counsel.” McLeod v. Graham, No. 10 Civ.                the explanation was pretextual,” rendered
3778, 2010 WL 5125317, at *3 (E.D.N.Y                  “his present contention that the prosecutor’s
Dec. 9, 2010) (citing Bossett v. Walker, 41            explanation was pretextual . . . unpreserved
F.3d 825, 829 (2d Cir. 1994)). Prejudice can           for appellate review.” Rubin, 39 N.Y.S.3d at
be demonstrated by showing that the error              75; see also People v. Figueroa, 714
“worked to his actual and substantial                  N.Y.S.2d 241, 242 (2nd Dep’t 2000) (“The
disadvantage, infecting his entire trial with          defendant’s contentions on appeal with
error of constitutional dimensions.” Torres v.         respect to the explanations offered are
Senkowski, 316 F.3d 147, 152 (2d Cir. 2003)            unpreserved for appellate review, since the
(citation and internal quotation marks                 defendant did not address the merits of the
omitted). A miscarriage of justice is                  prosecution’s facially-neutral explanations at
demonstrated in extraordinary cases, such as           trial.”) Petitioner thus failed to preserve the
where a “constitutional violation has                  issue for appeal to this Court on a habeas
probably resulted in the conviction of one             petition.
who is actually innocent.” Murray v. Carrier,
477 U.S. 478, 496 (1986). To overcome a                    In addition, petitioner has not
procedural default based on a miscarriage of           demonstrated cause for, or actual prejudice
justice, the petitioner must demonstrate that          resulting from, the default. First, he has
“more likely than not, in light of the new             offered no explanation for why he failed to
evidence, no reasonable juror would find him           preserve his objection with respect to the
guilty beyond a reasonable doubt.” House v.            Batson challenge at trial, and thus has not
Bell, 547 U.S. 518, 536-38 (2006).                     shown “cause” for the procedural default.
                                                       Second, he has not shown prejudice because,
                                                       as discussed below, each of these claims fails
   2. Application to Petitioner’s Claim for            on the merits and the evidence of his guilt
      Batson Violations                                was overwhelming. See Torres v. Senkowski,
                                                       316 F.3d 147, 152 (2d Cir. 2003); McLeod,
    The Court concludes that petitioner’s              2010 WL 5125317, at *3; People v. Hudgins,
claim regarding the Batson challenge is                No. 07–CV–01862–(JFB), 2009 WL
procedurally barred because this claim was             1703266, at *6 (E.D.N.Y. June 18, 2009).
decided at the state level on adequate and             Petitioner has also failed to show this case
independent state procedural grounds.                  would result in a miscarriage of justice if the

                                                   9
Court failed to review the claims on the              statement that petitioner's claim was
merits. Thus, this claim is procedurally              “unpreserved” is sufficient to establish that it
barred.                                               was relying on a procedural bar as an
                                                      independent ground in disposing of the issue.
    However, in an abundance of caution, the          See, e.g., Figueroa v. Grenier, No. 02–cv–
Court reviews the merits of petitioner’s              5444 DAB GWG, 2005 WL 249001, at *8
Batson challenge below, and finds the claims          (S.D.N.Y. Feb. 2, 2005). Additionally, New
to be without merit.                                  York’s preservation doctrine is firmly
                                                      established and regularly followed. See
   3. Application to Petitioner’s Claim for           Garvey v. Duncan, 485 F.3d 709, 715-16 (2d
      Violations     of      the     Stored           Cir. 2007).
      Communications Act
                                                          Furthermore, the Appellate Division’s
    Petitioner claims that his Fourth                 reliance on the preservation doctrine was not
Amendment rights were violated when the               exorbitant in this case. As noted above,
prosecution introduced his cell phone records         in Lee, the Supreme Court concluded that
into evidence without having obtained a               there is a limited category of “exceptional
warrant or court order. Petitioner’s claim for        cases” in which the state appellate court
violations of his Fourth Amendment rights             applied a firmly-established and regularly-
because of noncompliance with the Stored              followed procedural ground in an
Communications Act claim is procedurally              “exorbitant” manner so that the application of
barred from habeas corpus review since it             the ground was inadequate, and a federal
was decided at the state level on adequate and        court was therefore not barred from
independent procedural grounds.                       reviewing that claim on the merits in a habeas
    As discussed supra, petitioner appealed           appeal. 534 U.S. at 376. Although the
his conviction to the Appellate Division on           Supreme Court did not set forth a test that
five grounds, one of which was that his cell          must be followed to determine whether an
phone records were improperly admitted                application of a procedural ground was
because they were obtained in violation of            exorbitant, the Second Circuit concluded
the Stored Communications Act. However,               in Cotto v. Herbert that there were three
in the Appellate Division’s decision                  factors that could be derived from Lee and
affirming the judgment of petitioner’s                should be considered as guideposts in the
conviction, the Appellate Division declined           analysis. 331 F.3d 217, 240 (2d Cir.2003).
to      review       petitioner’s     Stored          These factors are: “(1) whether the alleged
Communications Act claim, stating that it             violation was actually relied on in the trial
was unpreserved for appellate review, citing          court, and whether perfect compliance with
to N.Y.C.P.L. § 470.05(2). Rubin, 39                  the state rule would have changed the trial
N.Y.S.3d at 76. Essentially, this statute             court’s decision; (2) whether state case law
“grants an appellate court the discretion to          indicated that compliance with the rule was
decline to review claims if they were not             demanded in the specific circumstances
preserved by being sufficiently presented to          presented; and (3) whether petitioner had
or decided by the trial court.” Ashley v.             substantially complied with the rule given
Burge, No. 05 Civ. 4497(JGK), 2006 WL                 ‘the realities of trial,’ and, therefore, whether
3327589, at *4 (E.D.N.Y. Nov. 3, 2006); see           demanding perfect compliance with the rule
also People v. Medina, 53 N.Y .2d 951, 952            would serve a legitimate government
(N.Y.1981).     The Appellate Division’s              interest.” Id.


                                                 10
     In accordance with the Cotto factors, the         improperly admitted cell phone records was
Appellate Division in the instant case did not         procedurally barred was not exorbitant. Thus,
apply the preservation doctrine in an                  the Appellate Division’s holding that
exorbitant manner. With respect to the                 petitioner’s claim was unpreserved for
first Cotto factor, this factor weighs against         appellate review represents an adequate and
petitioner because, even assuming arguendo             independent state law ground to deny habeas
that petitioner had preserved the objection, as        relief.
discussed below, this claim fails on the
merits.                                                    Notwithstanding petitioner’s failure to
                                                       preserve this claim, this Court may still
    The second Cotto factor also weighs                consider it on the merits if petitioner can
heavily against petitioner. New York courts            demonstrate either “cause and prejudice” for
have consistently held that a defendant must           the procedural default or that failure to
make specific arguments to the suppression             consider the claim will result in a miscarriage
courts regarding allegedly improperly                  of justice, i.e., that he is actually innocent of
obtained evidence in order to preserve those           the     crimes       for     which     he    was
arguments for appellate review. See, e.g.,             convicted. See Coleman, 501 U.S. at 748–
People v. John, 27 N.Y.3d 294, 303 (2016)              51; Murray, 477 U.S. at 496. Petitioner has
(claim regarding warrantless search of a gun           failed to demonstrate cause or prejudice.
box was unpreserved for appellate review               With respect to cause, petitioner makes no
because the specific argument was not made             argument for why he did not move to
to the suppression court); People v.                   suppress       the     cell    phone     records.
Robinson, 778 N.Y.S.2d 808, 809 (4th Dep’t             Additionally, petitioner has not demonstrated
2004) (where defendant failed to move to               that prejudice would occur because the
suppress evidence, a claim that the seizure            record contains overwhelming evidence of
was unconstitutional was unpreserved for               petitioner’s guilt, even without the cell phone
appeal).                                               records– namely, the combined effect of the
                                                       testimony of the eyewitness to the incident,
     Finally,   with      respect    to     the        the testimony of petitioner’s son who was
third Cotto factor, petitioner failed to               communicating with petitioner prior to the
“substantially comply” with the preservation           incident, the testimony of law enforcement
rule, and demanding full compliance does               officers, and the physical evidence recovered
serve a legitimate government interest.                including the mask, the shell casings, and
Petitioner failed to move to suppress the              bullets. Nonetheless, in an abundance of
relevant cell phone records either before or           caution, the Court reviews petitioner’s claim
during the trial. Essentially, the trial judge         on the merits below.
was unable to assess whether the cell phone
records were obtained in violation of                      B. Merits Analysis
petitioner’s constitutional rights. Full
compliance with the preservation rule is                   Petitioner raises five grounds for habeas
critical so that the trial judge has an                relief: (1) the prosecutor’s explanation for
opportunity to prevent any reversible error,           exercising his peremptory strike to excuse a
and because New York “has an interest in the           prospective juror was a pretext for
finality of criminal trials.” See Ashley, 2006         discrimination and therefore violated
WL 3327589 at *5-7. Considering all three              petitioner’s Batson rights; (2) the trial court
Cotto factors, the Appellate Division’s                improvidently exercised its discretion when
conclusion that petitioner’s claim of                  it permitted improper technical testimony by

                                                  11
the prosecution’s witness, a custodian of cell         issue was based on race.” McKinney, 326
phone records; (3) petitioner’s Fourth                 F.3d at 98.
Amendment rights were violated when the
prosecution introduced into evidence the                   “Throughout the Batson procedure, the
petitioner’s phone records and cell site               burden of proving that a strike was exercised
information without having first obtained a            on an impermissible discriminatory ground
warrant or court order to obtain these records;        remains with the movant.” Messiah v.
(4) the prosecution failed to prove petitioner         Duncan, 435 F.3d 186, 195 (2d Cir. 2006).
was guilty of murder beyond a reasonable               Thus, “the third step of the Batson inquiry
doubt and the verdict was against the weight           requires a trial judge to make an ultimate
of evidence; and (5) his sentence was harsh            determination on the issue of discriminatory
and excessive. None of these arguments                 intent based on all the facts and
provide grounds for habeas relief in the               circumstances.” Jordan v. Lefevre, 206 F.3d.
instant case.                                          196, 200 (2d Cir. 2000) (quoting United
                                                       States v. Alvarado, 923 F.2d 253, 256 (2d
   1. Batson Violations                                Cir. 1991)). “Ordinarily, at step three, ‘the
                                                       decisive question will be whether counsel’s
   a. Legal Standard                                   race-neutral explanation for a peremptory
                                                       challenge should be believed.’” Messiah,
    Batson v. Kentucky, 476 U.S. 79 (1986),            435 F.3d at 195 (quoting Hernandez v. New
set forth a three-step inquiry for determining         York, 500 U.S. 352, 365 (1991) (plurality)).
whether a party has exercised peremptory
challenges in a racially discriminatory                    Often,      the    best   indication    of
manner. Harris v. Kulhmann, 346 F.3d 330,              discriminatory intent “will be the demeanor
343 (2d Cir. 2003) (citing McKinney v. Artuz,          of the attorney who exercises the challenge.
326 F.3d 87, 97-98 (2d Cir. 2003)). First, the         In addition, race-neutral reasons for
moving party, i.e., the opponent of the                peremptory challenges often invoke a juror’s
peremptory challenge, must make out a                  demeanor (e.g., nervousness, inattention),
prima facie case that the non-moving party’s           making the trial court’s firsthand
peremptory challenge was based on racial               observations of even greater importance.”
discrimination. McKinney, 326 F.3d at 97.              Snyder v. Louisiana, 552 U.S. 472, 477
Second, the non-moving party must come                 (2008) (citation omitted). As a result, the
forward and assert a race-neutral explanation          trial court must evaluate not only whether the
for the challenge. Id. at 98. Notably,                 attorney’s        demeanor       demonstrates
“although a race-neutral reason is given, it           discriminatory intent, but also whether the
need not be persuasive or even plausible”              juror’s demeanor can be said to have
during the second step of this inquiry. Id. “At        “credibly” demonstrated a valid reason for
this [second] step of the inquiry, the issue is        the strike of the juror. Id.
the facial validity of the prosecutor’s
explanation. Unless a discriminatory intent                Because “these determinations of
is inherent in the prosecutor’s explanation,           credibility and demeanor lie ‘peculiarly
the reason offered will be deemed race                 within a trial judge’s province,’ reviewing
neutral.” Purkett v. Elem, 514 U.S. 765, 768           courts generally must ‘defer to [the trial
(1995). Third, the trial court must then               court] in the absence of exceptional
decide “whether the moving party carried the           circumstances.’” Id. (quoting Hernandez,
burden of showing by a preponderance of the            500 U.S. at 365-66). Furthermore, even
evidence that the peremptory challenge at              though “[r]easonable minds reviewing the

                                                  12
record might disagree about the prosecutor’s            Boozer’s confusion with regard to questions
credibility [regarding prospective jurors’              asked during the jury selection process.
demeanors], . . . on habeas review that does            Concern over a juror’s confusing answers to
not suffice to supersede the trial court’s              voir dire questions is a valid reason for a
credibility determination.” Rice v. Collins,            prosecutor    exercising   a    peremptory
546 U.S. 333, 341-42 (2006). Thus, “[t]o                challenge. See Galarza v. Keane, 252 F.3d
secure habeas relief [under Batson] petitioner          630 (2d Cir. 2001).
must demonstrate that a state court’s finding
of the absence of purposeful discrimination                 In Galarza, the Second Circuit held that a
was incorrect by clear and convincing                   juror’s confusion can be the basis for a valid
evidence, 28 U.S.C. § 2254(e)(1), and that              peremptory strike.          There, the state
the corresponding factual determination was             prosecutor utilized a peremptory strike
‘objectively unreasonable’ in light of the              against one Hispanic juror because the
record before the court.” Miller-El v.                  prosecutor “thought she had a problem
Cockrell, 537 U.S. 322, 348 (2003).                     understanding.” Galarza, 252 F.3d at 633.
                                                        Additionally, the prosecutor used a
   b. Application                                       peremptory strike against another juror
                                                        because “[h]e seemed somewhat confused
    Petitioner claims that the “[t]he                   today when [the trial court judge] asked him
prosecutor’s reason for exercising a                    point blank questions about certain things, he
peremptory challenge to excuse [the]                    would say no, then he would go ahead and
prospective juror . . . were [sic] a pretext for        answer in the affirmative.” Id. The Second
discrimination,” and thus was a Batson                  Circuit found that the trial court did not err in
violation. (Pet. 6.) The Appellate Division             accepting these reasons for striking the
held that “there is no basis to disturb the             prospective juror, and therefore the Batson
County Court’s determination that the race-             challenges over these two jurors were
neutral explanation provided by the                     without merit. Id. at 639; see also United
prosecutor for striking the prospective juror           States v. Hunter, 86 F.3d 679, 683 (7th Cir.
was not pretextual.” Rubin, 39 N.Y.S.3d at              1996) (concluding the government did not
76.                                                     violate Batson when it exercised a
                                                        peremptory challenge because of the juror’s
    The Court concludes that the state courts’          “confused answers to certain voir dire
determinations were not unreasonable                    questions”); Barbara v. Goord, No. CV 98-
applications of clearly established federal             4569 (RR), 2001 WL 1776159, at *6
law. On the contrary, the trial court properly          (E.D.N.Y. Dec. 27, 2001) (crediting the
applied the Batson analysis with respect to             prosecutor’s reason regarding the juror’s
the challenged juror.       Though it was               confusion and therefore rejecting petitioner’s
somewhat unclear whether defense counsel                Batson challenge). Thus, under Galarza, a
was even attempting to raise a Batson                   juror’s confusion during voir dire questions is
challenge, the trial court did consider the             an acceptable reason to exercise a
prosecutor’s proffered race-neutral reasons             peremptory challenge.
for the peremptory strike of the prospective
juror before concluding that there was no                   Furthermore, in light of the heavy
Batson violation.                                       deference given to the trial court’s
                                                        determination, Snyder, 552 U.S. at 477, this
    Specifically, the prosecutor’s proffered            Court concludes that the trial court judge’s
race-neutral reason for the strike involved             determination “of the absence of purposeful

                                                   13
discrimination” was not clearly erroneous.              not lie for errors of state law.” (quoting Lewis
Miller-El, 537 U.S. at 348; see also United             v. Jeffers, 497 U.S. 764, 780 (1990)).
States v. Biaggi, 853 F.2d 89, 96 (2d Cir.              Instead, for a habeas petitioner to prevail in
1988) (“Where the court itself has conducted            connection with a claim regarding an
the voir dire and thus was able to observe as           evidentiary error, the petitioner must “show
well the demeanor of the prospective jurors,            that the error deprived [him] of a
we believe the court’s assessment of the                fundamentally fair trial.” Taylor,708 F.2d at
prosecution’s stated reasons for excusing               891; see also Zarvela v. Artuz, 364 F.3d 415,
jurors is entitled to special deference.”).             418 (2d Cir. 2004) (“Even erroneous
                                                        evidentiary rulings warrant a writ of habeas
    Here, the prosecutor offered a race-                corpus only where the petitioner ‘can show
neutral explanation for the strike, and defense         that the error deprived [him] of a
counsel did not offer any explanation as to             fundamentally fair trial.’” (quoting Rosario
why the proffered reason was pretextual.                v. Kuhlman, 839 F.2d 918, 925 (2d Cir.
Because the prosecutor’s explanation for the            1988))). In other words, “[t]he introduction
strike was racially neutral, see Galarza, 252           of improper evidence against a defendant
F.3d 639, and the special deference afforded            does not amount to a violation of due process
to the trial court’s assessment of the                  unless the evidence ‘is so extremely unfair
prosecution’s stated reasons for excusing               that its admission violates fundamental
jurors, Biaggi, 853 F.2d at 96, petitioner has          conceptions of justice.’” Dunningan v.
not demonstrated that the “state court’s                Keane, 137 F.3d 117, 125 (2d Cir. 1998)
finding of the absence of purposeful                    (quoting Dowling v. United States, 493 U.S.
discrimination was incorrect by clear and               342, 352 (1990)), abrogated on other
convincing evidence . . . and that the                  grounds by Perry v. New Hampshire, 565
corresponding factual determination was                 U.S. 228 (2012).
‘objectively unreasonable’ in light of the
record.” Miller-El, 537 U.S. at 348.                        To constitute a denial of due process
Accordingly, this Court finds that petitioner           under this standard, the erroneously admitted
has failed to demonstrate that the denial of his        evidence must have been “sufficiently
Batson claim in state court involved an                 material to provide the basis for conviction or
unreasonable application of federal law, or an          to remove a reasonable doubt that would have
unreasonable determination of the facts.                existed on the record without it.”
Petitioner’s Batson claims do not warrant               Dunnigan, 137 F.3d at 125 (internal
relief.                                                 quotation marks omitted) (quoting Johnson
                                                        v. Ross, 955 F.2d 178, 181 (2d Cir.
   2. Introduction of Expert Testimony                  1992)); see also Collins v. Scully, 755 F.2d
      From a Lay Witness                                16, 19 (2d Cir. 1985) (holding that evidence
                                                        must be “crucial, critical, highly significant”)
   a. Legal Standard                                    (citation and internal quotation marks
    It is well-settled that “[e]rroneous                omitted)). Moreover, the court “must review
evidentiary rulings do not automatically rise           the erroneously admitted evidence in light of
to the level of constitutional error sufficient         the      entire     record       before      the
to warrant issuance of a writ of habeas                 jury.” Dunnigan, 137 F.3d at 125 (citation
corpus.” Taylor v. Curry, 708 F.2d 886, 891             and internal quotation marks omitted). In
(2d Cir. 1983); see Estelle v. McGuire, 502             making this due process determination, the
U.S. 62 (1991) (“[H]abeas corpus relief does            Court should engage in a two-part analysis,
                                                        examining (1) whether the trial court’s

                                                   14
evidentiary ruling was erroneous under New             throughout the relevant period. (T. 296-344.)
York State law, and (2) whether the error              In People v. Paige, the First Department held
amounted to the denial of the constitutional           that a custodian of records, not qualified as an
right to a fundamentally fair trial. See Wade          expert, properly testified “to matters within
v. Mantello, 333 F.3d 51, 59 n.7 (2d Cir.              her knowledge and experience,” when she
2003); Davis v. Strack, 270 F.3d 111, 123-24           testified as to the “probable location of
(2d Cir. 2001). As set forth below, the Court          defendant’s phone at a time the particular call
has reviewed petitioner’s objections                   was made” based upon cell phone records
regarding the testimony of the MetroPCS                and cell tower information. 891 N.Y.S.2d
custodian of records under this two-part test,         374, 376 (1st Dep’t 2009). On direct appeal
and concludes that it does not warrant habeas          in this case, the Second Department, relying
relief.                                                on Paige, found that petitioner’s challenge to
                                                       LeCesne’s testimony failed, because the
b. Application                                         “testimony, which was based on records
                                                       showing the proximity of the phone to
    Petitioner argues that the trial court             particular cell phone towers, was within the
improperly permitted a lay witness, Kenneth            record      custodian’s     knowledge       and
LeCesne, the custodian of records for                  experience.” Rubin, 39 N.Y.S.3d at 76.
MetroPCS (petitioner’s cell carrier), to give
“technical testimony.” (Pet. 6.) Specifically,             The conclusions of the First and Second
petitioner argues that LeCesne improperly              Departments are consistent with federal
was permitted to testify about the operation           courts who have analyzed this issue. Federal
of cell towers and the location of petitioner’s        courts have admitted lay witness testimony
cell phone on the dates relevant to the                regarding cellular telephone communications
underlying crime. (Id.)                                with a cell tower and how the records stored
                                                       from these communications tend to indicate
    As a general principle of evidence, a lay          the approximate location of the user’s cell
witness can only testify to facts based on his         phone. See United States v. Baker, 496 F.
or her personal knowledge or experience.               App’x 201, 204 n.1 (3d Cir. 2012)
Ferguson v. Hubbell, 97 N.Y. 507, 512                  (concluding that a custodian of records for a
(1884) (“The general rule of law is that               cell phone company could properly testify as
witnesses must state facts within their                to the operation of cell phone tower sites
knowledge, and not give their opinions or              without being qualified as an expert where
their inferences.”). However, a witness may            the testimony “consisted entirely of reading
offer a lay opinion “when the subject matter           and interpreting [the defendant’s] cell phone
of that testimony is such that it is impossible        records, including records detailing the
to accurately describe certain facts without           locations of cell phone towers used to carry
including some opinion or impression.”                 out his phone calls”); United States v. Kale,
People v. Dax, 650 N.Y.S.2d 94, 95 (1st                445 F. App’x 482, 485-86 (3d Cir. 2011)
Dep’t 1996); see also People v. Russell, 567           (finding that custodian of record’s testimony
N.Y.S.2d 548, 553 (2d Dep’t 1991), aff’d. 79           concerning the operations of cell phone
N.Y.2d 1024 (1992).                                    towers “did not require any scientific,
    In this case, LeCesne testified about the          technical, or other specialized knowledge,”
general operations of cell phone towers, and           and was proper lay testimony); United States
then interpreted petitioner’s cell phone               v. Feliciano, 300 F. App’x 795, 801 (11th
records to identify the location of the phone          Cir. 2008) (classifying law enforcement
                                                       officer’s testimony concerning defendant’s

                                                  15
cell phone records, including the location of          light of the overwhelming evidence of
cell phone towers, and the defendant’s cell            petitioner’s guilt, specifically the combined
phone location based on those cell tower               effect of the testimony of the eyewitness to
records, as lay testimony based on personal            the incident, testimony of petitioner’s son
knowledge and not an expert opinion);                  who was communicating with petitioner prior
United States v. Fama, No. 12-CR-186                   to the incident, testimony of law enforcement
(WFK), 2012 WL 6102700, at *2 (E.D.N.Y.                officers, and the physical evidence recovered
Dec. 10, 2012) (finding that such testimony            including the mask, the shell casings, and
is based on personal knowledge, and                    bullets, the error would not have been so
constitutes lay witness testimony); United             prejudicial as to deprive the petitioner of a
States v. Henderson, No. 10–cr–117, 2011               fundamentally fair trial. See Rosario, 839
WL 6016477, at *5 (N.D. Okla. Dec. 2, 2011)            F.2d at 924.
(admitting lay witness testimony regarding
the probable location of defendant’s cell                  3.   Fourth Amendment Claim
phone based on cell phone and tower
records).                                                  Petitioner alleges that he is entitled
                                                       to habeas relief because it was “a violation of
    Here, the Court concludes that the                 [his] fourth amendment rights when the
testimony elicited from LeCesne concerning             prosecution introduced into evidence,
the operations of cell phone towers did not            without having obtained a warrant or a court
implicate any scientific, technical, or other          order, [his] cell phone records . . . .” (Pet. 8.)
specialized knowledge, but rather was based            As discussed supra, the Court concludes that
upon LeCesne’s own personal knowledge.                 this claim is procedurally barred. However,
LeCesne had been employed with MetroPCS                in an abundance of caution, the Court reviews
since August 2011 (T. 297), had received               this claim on the merits, and concludes that
eighty hours of training in order to testify           this claim is entirely without merit.
accurately about cell phone and tower
records from Metro PCS in their compliance                 a. Legal Standard
unit (T. 298), has testified over 220 times on
behalf of the company concerning such                       It is well-settled that “[w]here the State
documents (T. 298-299), and has personal               has provided an opportunity for full and fair
experience and knowledge dealing with                  litigation of a Fourth Amendment claim, a
MetroPCS’s cell tower and cell site records            state prisoner may not be granted
(T. 299). Thus, the Court concludes that               federal habeas corpus relief on the ground
LeCesne’s testimony regarding the general              that evidence obtained in an unconstitutional
operations of cell phone towers and the                search or seizure was introduced at his trial.”
location of petitioner’s cell phone based on           Stone v. Powell, 428 U.S. 465, 494 (1976).
the cell site records was within the scope of          The Second Circuit has further explained that
his personal knowledge. Accordingly, this              under Powell:
Court agrees with the Second Department                    Review of fourth amendment claims
that LeCesne’s testimony was proper for a lay              in habeas petitions        would      be
witness. Thus, the trial court’s ruling was not            undertaken in only one of two
erroneous under state or federal law.                      instances: (a) if the state has provided
     Further, even assuming arguendo that                  no corrective procedures at all to
the trial court erroneously permitted LeCesne              redress the alleged fourth amendment
to testify regarding the cell site records, in             violations; or (b) if the state has

                                                  16
   provided a corrective mechanism, but                totality of state procedures allegedly did not
   the defendant was precluded from                    provide rational conditions for inquiring into
   using that mechanism because of an                  federal-law ... questions.’” Id. (quoting Paul
   unconscionable breakdown in the                     M. Bator, Finality in Criminal Law and
   underlying process.                                 Federal Habeas Corpus Review for State
                                                       Prisoners, 76 Harv. L. Rev. 441, 456-57
Capellan v. Riley, 975 F.2d 67, 70 (2d Cir.
                                                       (1963)).
1992). Courts have described such a
breakdown as occurring when the state court                Here, there is no evidence of “‘disruption
“failed to conduct a reasoned method of                or obstruction of [the] state proceeding’
inquiry into relevant questions of fact and            typifying an unconscionable breakdown.”
law.” Id. at 71 (internal quotation marks and          Cappellan, 975 F.2d at 70 (quoting Shaw v.
citations omitted).                                    Scully, 654 F. Supp. 859, 864 (S.D.N.Y.
                                                       1987)). The petitioner failed to avail himself
   b. Application
                                                       of the New York State procedure, by failing
                                                       to move to suppress the allegedly
    As to the first prong of the Fourth
                                                       unconstitutionally     obtained      evidence.
Amendment analysis, New York State has
                                                       Therefore, he may not now raise this issue on
adequate corrective procedures for litigating
Fourth Amendment claims, which are set                 federal habeas review.
forth in C.P.L. § 710.10 et seq. See,                      In addition, contrary to petitioner’s
e.g., Capellan, 975 F.2d at 70 n.1 (“[T]he             contentions, a court order was, in fact, issued
‘federal courts have approved New York’s               to obtain petitioner’s cell phone records
procedure for litigating Fourth Amendment              pursuant to the Stored Communications Act,
claims . . . as being facially adequate.’”             18 USC § 2703(d). (See Resp. Opp., Ex. 25).
(quoting Holmes v. Scully, 706 F. Supp. 195,           Moreover, though petitioner does not raise it,
201 (E.D.N.Y. 1998))); McPhail v. Warden,              the Court in an abundance of caution also has
Attica Corr. Facility, 707 F.2d 67, 69 (2d Cir.        conducted an analysis pursuant to the recent
1983) (New York’s procedure for litigating a           decision in Carpenter v. United States, 138 S.
Fourth Amendment claim in a criminal trial             Ct. 2206 (2018), issued after the relevant
complied with requirement that state provide           proceedings in this case.
an opportunity to litigate such claims).
                                                           In Carpenter, the Supreme Court was
    Accordingly, petitioner must show that             faced with the question of “whether the
an “unconscionable breakdown” occurred in              Government conducts a search under the
New York State’s statutory mechanism for               Fourth Amendment when it accesses
reviewing Fourth Amendment claims.                     historical cell phone records that provide a
In Cappellan, the Second Circuit gave                  comprehensive chronicle of the user’s past
examples of “the sort of disruption or                 movements.” 130 S. Ct. at 2211. There, cell-
obstruction of a state proceeding typifying an         site records were obtained over a period of
unconscionable breakdown.” 975 F.2d at                 127 days of Carpenter’s movements, and the
70 (internal quotation marks and citations             records were obtained through an order
omitted). The Second Circuit guided that an            pursuant to the Stored Communications Act,
unconscionable breakdown might occur if                which required a showing by the government
the trial court “yielded to mob intimidation of        of “reasonable grounds” for believing that the
the jury” or if “the process furnished was             records were “relevant and material to an
‘claimed to be meaningless [because] the               ongoing investigation,” which is a standard

                                                  17
lower than probable cause. Id. at 2217, 2221.              Pursuant to Second Circuit precedent pre-
Ultimately, the Court acknowledged that the            Carpenter, the prosecution was entitled to
information obtained through cell-site                 rely on the January 22, 2013 order signed by
records “does not fit neatly under existing            Justice Condon to obtain petitioner’s cell
precedents,” but determined that it was a              phone records. The state court followed
search demanding Fourth Amendment                      existing Supreme Court precedent at the time
protections and concluded that orders such as          of the decision. Moreover, the January 22,
the one in Carpenter should be based on a              2013 order did not use the “reasonable
finding of probable cause, not the lower               grounds standard” but was actually based on
standard utilized under Section 2703(d). Id.           a finding of “specific and articulable facts
at 2210-11.                                            showing probable cause.” (Resp. Opp., Ex.
                                                       25) (emphasis added.) Thus, Carpenter,
    In United States v. Zodhiates, the Second          which focused on court orders issued under a
Circuit acknowledged the Carpenter decision            standard lower than probable cause, is
issued during the pendency of that appeal, but         inapplicable for this New York state court
held that “when the Government “act[s] with            order issued based on probable cause. See
an objectively reasonable good-faith belief            People v. Clark, 97 N.Y.S.3d 711, 713 (2d
that their conduct is lawful,” the exclusionary        Dep’t 2019) (“In any event, the court order
rule does not apply. 901 F.3d 137, 143 (2d             authorizing the acquisition of the records
Cir. 2018). The prosecution in Zodhiates               made an express finding of probable cause . .
obtained cell phone records, which disclosed           . [a]ccordingly, the order ‘was effectively a
the general area of the defendant’s phone’s            warrant’ which complied with the
location, through a subpoena under the                 requirement of Carpenter.”); People v. Cutts,
Stored Communications Act, instead of a                88 N.Y.S.3d 332 (N.Y. Sup. Ct. 2018)
warrant. Id. at 141. The defendant argued for          (finding that, because the state court order
suppression of those records because the               was based on probable cause, Carpenter did
higher showing of probable cause was not               not apply).
met. Id. at 143. The Court rejected the
defendant’s argument, finding that the                    For all the above reasons, the Court finds
government acted in good faith in relying on           no Fourth Amendment violation.
appellate precedent (existing at the time
before the Carpenter decision) which stood                4. Sufficiency of the Evidence Claim
for the proposition that a warrant was not
required for cell phone records. Id. at 143-                Petitioner claims that the prosecution
44; see also United States v. Guillen, No. 17-         failed to prove petitioner’s guilt to the charge
CR-512 (KMW), 2018 WL 5831318, at *15                  of murder in the second degree beyond a
(S.D.N.Y. Nov. 7, 2018) (finding that before           reasonable doubt and that his conviction was
Carpenter, the issuance of a cell-site order on        against the weight of evidence. (Pet. 9.) It is
only reasonable cause and not probable cause           well established that weight of the evidence
was “in compliance with a federal statute              and legal sufficiency are two distinct claims,
which was not clearly unconstitutional at the          each requiring a discrete analysis. People v.
time [and] it was reasonable for law                   Bleakley, 69 N.Y.2d 490, 495 (1987). Thus,
enforcement officers to rely on the order”             the Court will address each claim in turn.
(internal quotation marks and citations
omitted)).                                                a. Legal Standard: Weight of the
                                                             Evidence


                                                  18
      In a weight of the evidence claim,                         b. Legal Standard: Legal Sufficiency of
“[e]ven if all the elements and necessary                           the Evidence
findings are supported by some credible
                                                                  However, this Court can review
evidence, the court must examine the
                                                              petitioner’s legal sufficiency claim, and
evidence further. If based on all the credible
                                                              concludes that this claim is without merit.
evidence a different finding would not have
been unreasonable, then the appellate court                        On appeal, the Second Department held
must, like the trier of fact below, ‘weigh the                that “[v]iewing the evidence in the light most
relative probative force of conflicting                       favorable to the prosecution . . . , we find that
testimony and the relative strength of                        it was legally sufficient to establish the
conflicting inferences that may be drawn                      defendant's guilt beyond a reasonable doubt.
from the testimony.’” Id. (quoting People ex                  Rubin, 39 N.Y.S.3d at 76 (internal citations
rel. MacCracken v. Miller, 291 N.Y. 55, 62                    omitted).     As set forth below, having
(1943)).                                                      carefully reviewed the record, this Court
                                                              concludes that this determination by the state
      However, the law is clear that a “weight
                                                              court regarding the sufficiency of the
of the evidence” claim is based on state
                                                              evidence was not contrary to, nor an
law. See, e.g., Correa v. Duncan, 172 F.
                                                              unreasonable application of, clearly
Supp. 2d 378, 381 (E.D.N.Y. 2001) (“A
                                                              established federal law, nor was it based upon
‘weight of the evidence’ argument is a pure
                                                              an unreasonable determination of the facts in
state law claim grounded in New York
                                                              light of the evidence presented at trial.
Criminal Procedure Law § 470.15(5),
whereas a legal sufficiency claim is based on                      The law governing habeas relief from a
federal due process principles.” (citations                   state conviction based on insufficiency of the
omitted)). The Court cannot consider a                        evidence is well established. See Einaugler
purely state law claim on federal habeas                      v. Supreme Court of N.Y., 109 F.3d 836, 839
review. See Lewis v. Jeffers, 497 U.S. 764,                   (2d Cir. 1997) (“The Due Process Clause of
780 (1990) (“[F]ederal habeas corpus relief                   the Fourteenth Amendment prohibits
does not lie for errors of state law . . . .”).               conviction ‘except upon proof beyond a
Further, as the Second Circuit has                            reasonable doubt of every fact necessary to
highlighted, “assessments of the weight of                    constitute the crime with which [the
evidence or the credibility of the witnesses                  defendant] is charged.’” (quoting In re
are for the jury and not grounds for reversal                 Winship, 397 U.S. 358, 364 (1970))).
on appeal.” Maldonado v. Scully, 86 F.3d 32,
35 (2d Cir. 1996). Therefore, to the extent                        However, a petitioner “bears a very
petitioner raises a weight of the evidence                    heavy burden,” Einaugler, 109 F.3d at 840
claim under state law, the Court cannot                       (quoting Quirama v. Michele, 983 F.2d 12,
review it.5                                                   14 (2d Cir. 1993)), and a “state criminal
                                                              conviction will be upheld if, ‘after viewing
                                                              the evidence in the light most favorable to the
                                                              prosecution, any rational trier of fact could

5
 The Court notes that the Second Department rejected
this claim on the merits, holding that the verdict was
not against the weight of the evidence. Rubin, 39
N.Y.S.3d at 76.

                                                         19
have found the essential elements of the                death of another person, he causes the death
crime beyond a reasonable doubt.’” Vassell              of such person or of a third
v. McGinnis, No. 04-CV-0856(JG), 2004                   person.” N.Y.P.L. § 125.25(a)(1).
WL 3088666, at *5 (E.D.N.Y. Dec. 22, 2004)
(emphasis in original) (quoting Jackson v.                 c. Application
Virginia, 443 U.S. 307, 319 (1979)); see
also Policano v. Herbert, 507 F.3d 111, 115                   In the instant petition, petitioner seeks
-16 (2d Cir. 2007) (“[I]n a challenge to a state        generally to challenge the legal sufficiency of
criminal conviction brought under 28 U.S.C.             the evidence, though petitioner fails to make
                                                        any specific challenge. (Pet. 9.) For the
§ 2554 [,] . . . the applicant is entitled to
                                                        reasons set forth below, the Court concludes
habeas corpus relief if it is found that upon
                                                        that this ruling was neither contrary to, nor an
the record evidence adduced at the trial no
                                                        unreasonable application of, clearly
rational trier of fact could have found proof           established federal law, nor was it an
of guilt beyond a reasonable doubt.” (internal          unreasonable determination of the facts in
quotation marks omitted) (quoting Jackson,              light of the entire record. Thus, this claim
443 U.S. at 324)).                                      does not entitle petitioner to habeas relief.
     Further, even when “faced with a record                The Court concludes that there was
of historical facts that supports conflicting           sufficient evidence at trial that would allow a
inferences, [this Court] must presume—even              rational trier of fact to conclude beyond a
if it does not affirmatively appear in the              reasonable doubt that petitioner murdered
record—that the trier of fact resolved any              Berry. As a non-exhaustive list, jurors were
such conflicts in favor of the prosecution, and         presented with the following evidence:
must defer to that resolution.” Wheel v.                (1) when Oyola called 911, she immediately
Robinson, 34 F.3d 60, 66 (2d Cir. 1994)                 identified the shooter as her husband,
(quoting Jackson, 443 U.S. at 326). Thus,               petitioner (T. 113-16); (2) Oyola recognized
“[a] habeas court will not grant relief on a            petitioner’s voice and could see his eyes
sufficiency claim unless the record is ‘so              when he entered the trailer during the murder
totally devoid of evidentiary support that a            (T. 129); (3) Oyola witnessed petitioner shoot
due process issue is raised.’” Sanford v.               Berry from a distance of about four feet (T.
Burge, 334 F. Supp. 2d 289, 303 (E.D.N.Y.               110), and then witnessed petitioner shoot the
2004) (quoting Bossett v. Walker, 41 F.3d               remaining shots from a distance of about two
825, 830 (2d Cir. 1994)).                               feet (T. 210); (4) the murder occurred
     When considering the sufficiency of                immediately after petitioner learned from his
the evidence of a state conviction, “[a]                son that Berry was at Oyola’s residence (T.
federal court must look to state law to                 82); (5) cell phone records indicated that J.
determine the elements of the crime.”                   spoke to petitioner that night, followed by
Quartararo v. Hanslmaier, 186 F.3d 91, 97               petitioner calling Oyola’s phone using *67 to
(2d Cir.1999). Accordingly, in this case, the           block his phone number (T. 337, 338);
Court looks to New York law for the                     (6) Berry died from five gunshot wounds to
elements of murder in the second degree.                the torso as described by expert witness
Under the relevant New York law, “[a]                   testimony (T.2 20); (7) the five bullets
person is guilty of murder in the second                removed from Berry’s body were all .38
degree when . . . [w]ith intent to cause the            caliber (T. 464) ; (8) police recovered from
                                                        petitioner’s bedroom two .38 shell casings

                                                   20
and a .357 Winchester cartridge (T. 371,
373); (9) a .357 revolver could shoot the .38              a. Legal Standard
caliber bullets which killed Berry and could
also shoot the type of ammunition found in                  When a petitioner claims that his
petitioner’s apartment, as described by expert          sentence is harsh and excessive, for purpose
                                                        of habeas review, “[n]o federal constitutional
testimony (T. 470, T. 425); (10) the dark
                                                        issue is presented [if] . . . the sentence is
mask worn by the shooter that was found on
                                                        within the range prescribed by state
the street where Oyola saw petitioner flee
                                                        law.” White v. Keane, 969 F.2d 1381, 1383
was similar to ones petitioner wore when he
                                                        (2d Cir. 1992); see also Alfini v. Lord, 245 F.
rode his quad (T. 84-85, 187, 190); and (11)            Supp. 2d 493, 502 (E.D.N.Y. 2003) (“It is
records from petitioner’s cell phone provider           well settled that an excessive sentence claim
and cell towers placed petitioner’s cell phone          may not be raised as grounds for habeas
in an area less than one mile from Oyola’s              corpus relief if the sentence is within the
residence right before the crime occurred               range prescribed by state law.”); McCalvin v.
around 4:30 a.m. (T. 410, 411).                         Senkowski, 160 F. Supp. 2d 586, 589
Additionally, the Court notes that the intent           (S.D.N.Y. 2001) (“Sentencing decisions are
requirement for a conviction of murder in the           not cognizable on habeas corpus review
second degree under New York law is                     unless the sentence imposed falls outside the
satisfied by the evidence that petitioner shot          range prescribed by state law.”); Thomas v.
Berry multiple times at close range. See                Senkowski, 968 F. Supp. 953, 956 (S.D.N.Y.
People v. Bell, 844 N.Y.S.2d 407, 408 (2nd              1997) (dismissing excessive sentence claim
Dep’t 2007) (finding that shooting the victim           where petitioner’s sentence fell within the
twice at close range is enough to satisfy               statutorily prescribed range.).
intent); People v. Hogan, 631 N.Y.S.2d 405,
405 (2nd Dep’t 1995) (“The defendant’s                     b. Application
intent to cause the death of another person
                                                            On appeal, the Appellate Division
(see Penal Law §125.25 [1]), is manifest in
                                                        concluded that petitioner’s sentence was
his act of repeatedly shooting at the witnesses
                                                        neither harsh nor excessive. Rubin, 39
at close range.”) (citing People v. Horton, 18
                                                        N.Y.S.3d at 76. For the reasons discussed
N.Y.2d 355, 359 (N.Y. 1966))).
                                                        below, this Court concludes that the
     Thus, the Court concludes that, based              Appellate Division’s holding was not
upon the testimony and evidence presented to            contrary to, nor an unreasonable application
the jury, petitioner’s claim that his conviction        of, clearly established federal law.
is legally insufficient is meritless.
                                                            The Court concludes that petitioner’s
                                                        sentence was within the permissible range
   5. Harsh and Excessive Sentence
                                                        prescribed by New York state law, and thus
     As noted above, petitioner was sentenced           there is no federal question for habeas
to twenty years’ to life imprisonment on the            review. See White, 969 F.2d at 1383. Here,
crime of murder in the second degree.                   petitioner was found guilty of murder in the
Petitioner now contends that the sentence               second degree in New York. (Pet. 1). New
imposed by the trial court of twenty years to           York classifies murder in the second degree
life is harsh and excessive. (Pet. 16).                 as a class “A-1” felony. See Penal Law
                                                        §125.25. The sentencing range for a class A-
                                                        1 felony under New York law is an
                                                   21
